Citation Nr: 0528459	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for narcolepsy. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1956 until his medical discharge in May 1957.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Travel Board hearing was scheduled in September 
2004; the veteran failed to report.  In November 2004, the 
Board remanded the claim for further development.  


FINDINGS OF FACT

1.  Statements by the veteran and a VA examiner that the 
veteran's narcolepsy pre-existed service are clear and 
unmistakable evidence of pre-existence of narcolepsy.  

2.  There is no clear and unmistakable evidence rebutting the 
presumption that the narcolepsy was aggravated by service.  


CONCLUSION OF LAW

Although the presumption of soundness on entry in service as 
to narcolepsy is rebutted by clear and unmistakable evidence 
of pre-existence, the presumption of aggravation is not; and 
service connection for narcolepsy is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  The Board notes that 
VA has lost the veteran's claims file.  In such 
circumstances, VA has a well-established heightened duty to 
assist.  However, as the decision below constitutes a full 
grant of the benefit sought, there is no need to belabor the 
impact of the VCAA on this claim.  The veteran did receive 
appropriate VCAA notice via a December 2002 statement of the 
case, in January 2005 correspondence (pursuant to the 
November 2004 Board remand), and in a May 2005 supplemental 
statement of the case.  

II.  Factual Background

The veteran seeks service connection for narcolepsy based on 
a theory that such disease was aggravated during service.  He 
asserts that prior to service the disease did not require 
medication, but that on separation and since, it has required 
medication (with apparently mixed success).  

Service medical records (SMRs) include a service entrance 
examination, when the veteran gave a history of trouble 
sleeping.  On clinical evaluation no pertinent abnormalities 
were noted.  In February 1957, he attributed the onset of the 
disability to a severe burn injury when he was a child, at 
which time he suffered a prolonged period of unconsciousness.  
He indicated that the disability did not require medical 
treatment between the time of his burn injury and service 
entrance (although he apparently was noticing increased 
problems).  A February 1957 treatment record notes that when 
he was on Christmas leave after entering on active duty, he 
was concerned enough about the narcolepsy to see a doctor, 
who placed him on medication.  During service, various 
medications were tried, but none proved consistently 
successful.  The records show that the veteran was admitted 
to William Beaumont Army Hospital at Fort Bliss for 
narcolepsy in March 1957.  Around that time it was noted that 
the disability had become worse over the past year.  He was 
eventually discharged due to narcolepsy which was deemed to 
have preexisted service (see April 1957 separation 
examination and May 1957 Medical Board Proceedings report.)

November 1990 to May 2002 treatment records from Dr. DG show 
that the veteran was treated for narcolepsy.  In November 
2002 correspondence, Dr. DG opined that it is at least as 
likely as not that the veteran's narcolepsy became worse as a 
result of his military service.  

On May 2005 VA examination, the veteran reported that prior 
to entering military service he had spells of uncontrollable 
sleepiness.  He had never been treated with any type of 
medication.  After he entered service, he was diagnosed with 
narcolepsy and cataplexy.  He was medically discharged.  The 
veteran indicated that the spells of sleeping were more 
frequent after he entered military service.  After he was 
discharged from service, he began having spells of cataplexy.  
He indicated that he currently has spells of sleep at least 
once per day and does not have spells of cataplexy as long as 
he takes imipramine.  The examiner indicated that based on 
the history provided by the veteran as well as the history 
documented in his SMR's, narcolepsy clearly pre-existed his 
service.  The examiner opined that on basis of in service 
documentation, as well as the veteran's statements, it is at 
least as likely as not that the disability increased in 
severity during service.  The examiner added that there is no 
evidence that the narcolepsy worsened beyond the normal 
progression of the disease while he was in service.    
III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

A veteran who served during a period of war, or in peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on his entrance examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service (emphasis added).  38 U.S.C.A. 
§§ 1111, 1137. 

VA's General Counsel has held that the provisions of 
38 C.F.R. § 3.304(b) are invalid insofar as they state that 
the presumption of sound condition could be rebutted solely 
by clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption of aggravation 
during service.  VAOPGCPREC 3-2003 (July 2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Laposky v. 
Brown, 4 Vet. App. 331 (1993); VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

IV.  Analysis

Although the veteran gave a history of trouble sleeping, 
narcolepsy was not noted when he underwent examination for 
service entrance.  Accordingly, he is entitled to a 
presumption of soundness on service entrance insofar as 
narcolepsy is concerned.  See 38 U.S.C.A. §§ 1111, 1137.  

A service Medical Board found that the veteran's narcolepsy 
pre-existed service.  A VA examiner determined that 
narcolepsy pre-existed service.  And, significantly, the 
veteran himself concedes that narcolepsy pre-existed service.  
Cumulatively, such evidence constitutes clear and 
unmistakable evidence of service pre-existence.  The veteran 
presumably is in prime position to have first-hand knowledge 
of pre-existence of a disability.  Furthermore, he would have 
no reason to provide what is essentially adverse evidence, if 
such were not fact.  Consequently, the presumption of 
soundness on entry in service as to narcolepsy is rebutted.

However, the analysis does not end there.  The veteran is 
also entitled to a presumption that the pre-existing 
disability was aggravated by service.  See 38 U.S.C.A. 
§§ 1111, 1137; VAOPGCPREC 3-2003.  That presumption likewise 
is rebuttable only by clear and unmistakable evidence.  Here, 
there is no clear and unmistakable evidence of non-
aggravation.  In fact, on its face the contemporaneous 
evidence tends to show the opposite, as it shows that the 
veteran was found fit for induction (and that any narcolepsy 
present at the time was asymptomatic), but approximately four 
to six months later narcolepsy had become symptomatic to the 
extent that he was hospitalized, and the disability was found 
to be disqualifying for service.  Associated complaints have 
persisted since.  The veteran's private physician (Dr. DG) 
and a VA examiner have indicated that the veteran's 
narcolepsy became worse either due to or during his military 
service.  

The VA examiner further opined that there is no evidence that 
the narcolepsy worsened beyond the normal progression of the 
disease while in service.  As there is no medical opinion 
specifically to the contrary, this opinion is fairly strong 
evidence that the narcolepsy was not aggravated by service.  
However, the VA examiner did not explain the rationale for 
the opinion (or discuss what constitutes "normal 
progression" of narcolepsy), and the opinion falls short of 
rendering a finding of nonaggravation of narcolepsy in 
service indisputable.  Therefore, the evidence against the 
legal presumption that the veteran's narcolepsy was 
aggravated by service is not clear and unmistakable evidence, 
as is necessary to rebut that presumption.   

Accordingly, the Board finds that the evidence supports the 
veteran's claim, and that the law requires that service 
connection for narcolepsy based on aggravation of pre-
existing disability by service be granted.  


ORDER

Service connection for narcolepsy is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


